Exhibit 10.7.3

CAPITAL ONE FINANCIAL CORPORATION

RESTRICTED SHARE AGREEMENT

RESTRICTED SHARE AGREEMENT, entered into as of March 12, 2006, between Capital
One Financial Corporation, a Delaware corporation (the “Parent”) and John Adam
Kanas (the “Executive”);

WHEREAS, simultaneous with the execution of this Agreement, the Parent and North
Fork Bancorporation, Inc., a Delaware Corporation (“North Fork”) entered into an
Agreement and Plan of Merger, dated as of the date hereof (as the same may be
amended from time to time, the “Merger Agreement”), pursuant to which North Fork
will merge with and into the Parent (the “Merger”) and the Parent will be the
surviving corporation in the Merger;

WHEREAS, the Parent has determined that it is in the best interests of the
Parent and its shareholders to assure that the Parent will have the continued
dedication of the Executive following consummation of the Merger with respect to
the Banking Business (as defined in Annex A). Therefore, in order to accomplish
this objective, the Parent has determined that, as an inducement material to the
Executive’s agreement to serve as the President of the Banking Business with
such duties, authority and responsibilities as are commensurate with such
position, subject to the restrictions stated below, the Executive should be
granted shares of the Parent’s common stock, par value $.01 (the “Common
Stock”); and

WHEREAS, effective as of the date on which the Effective Time (as defined in the
Merger Agreement) occurs (the “Effective Date”), the Parent desires to grant the
Executive the number of shares of restricted Common Stock set forth in
Section 1.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto do hereby
agree as follows:

1. Grant. The Executive is hereby granted, effective as of the Effective Date
(the “Grant Date”) and subject to the terms and conditions of this Agreement,
the number of restricted shares of Common Stock equal to $24 million divided by
the Fair Market Value (as defined in the Parent’s 2004 Stock Incentive Plan as
in effect on the date hereof (the “Plan”)) of a share of Common Stock on the
trading day immediately prior to the Effective Date (the “Restricted Shares”).
The terms and conditions of the Restricted Shares shall be governed by the terms
of the Plan, to the extent the terms of such Plan are not inconsistent with the
terms of this Agreement. In the event that the Effective Date does not occur,
this Agreement shall be void ab initio and of no force and effect.

2. Vesting. The Restricted Shares shall vest in full and become free of
restrictions on the third anniversary of the Grant Date, provided that the
Executive is employed by or rendering services to the Parent or a subsidiary or
affiliate thereof as of such date.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Restricted Shares shall immediately vest in
full, and become free of restriction, in the event that, prior to the third
anniversary of the Grant Date, (a) the Executive’s employment terminates other
than by reason of (i) a termination by the Parent for Cause (as defined on Annex
A) or (ii) a termination by the Executive without Good Reason (as defined on
Annex A) or (b) a Change of Control of the Parent (as defined in the Plan)
occurs. For purposes of clarity, the provisions of the Plan relating to the
vesting of restricted stock awards granted under the Plan upon an employee’s
retirement shall not be applicable to the Restricted Shares. The period of time
between the Grant Date and the date the Restricted Shares become vested is
referred to herein as the “Restriction Period.”

3. Non-Transferability. During the Restriction Period, the rights represented by
the Restricted Shares shall not be assignable or transferable, or otherwise
alienated or hypothecated, under any circumstances. Any purported or attempted
transfer of such shares or such rights shall be null and void.

4. Executive Shareholder Rights. During the Restriction Period, the Executive
shall have all the rights of a shareholder with respect to the Restricted Shares
except for the right to transfer the Restricted Shares, as set forth in
Section 3 of this Agreement. Accordingly, the Executive shall have the right to
vote the Restricted Shares and to receive any dividends paid to or made with
respect to the Restricted Shares as and when such dividends are paid to holders
of Common Stock generally.

5. Restrictive Covenants. The Executive hereby agrees to be bound by the
covenants set forth on Annex B attached hereto which is incorporated herein by
reference.

6. Certain Additional Payments by the Parent. In the event it shall be
determined by a nationally-recognized accounting firm selected by the Executive
and reasonably acceptable to the Parent (the “Accounting Firm”) that any payment
or distribution by the Parent or any of its affiliates to or for the benefit of
the Executive pursuant to the terms of this Agreement (after taking into account
any payments or benefits paid, payable or provided pursuant to the terms of any
other agreement or plan for purposes of determining whether the excise tax under
Section 4999 of the Code is payable with respect to the compensation under this
Agreement, but determined without regard to any additional payments required
under this Section 6) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) or
any interest or penalties are incurred by the Executive with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments. All determinations required to be made under this Section 6,
including whether and when a Gross-Up Payment is required and

 



--------------------------------------------------------------------------------

the amount of such Gross-Up Payment and the assumptions to be utilized in
arriving at such determination, shall be made by the Accounting Firm.

7. Taxes. No later than the date as of which an amount first becomes includible
in the gross income of the Executive for federal income tax purposes with
respect to any Restricted Shares, the Executive shall pay to the Parent, or make
arrangements satisfactory to the Parent regarding the payment of, all federal,
state and local income and employment taxes that are required by applicable laws
and regulations to be withheld with respect to such amount. The Executive may
direct the Parent, to the extent permitted by law, to deduct any such taxes from
any payment otherwise due to the Executive, including the delivery of the
Restricted Shares that gives rise to the withholding requirement. The Executive
shall not attempt or purport to elect under Section 83(b) of the Internal
Revenue Code to pay income tax at the time of grant of the Restricted Shares,
and any such attempted or purported election shall result in the immediate
forfeiture and cancellation of all Restricted Shares granted under this
Agreement.

8. Notices. Any notices required or permitted hereunder shall be addressed to
the Parent at its corporate headquarters, attention: General Counsel, or to the
Executive at the address then on record with the Parent, as the case may be, and
deposited, postage prepaid, in the United States mail. Either party may, by
notice to the other given in the manner aforesaid, change his/her or its address
for future notices.

9. Certificates. Certificates representing the Restricted Shares as originally
or from time to time constituted shall bear the following legend:

The shares of Common Stock represented by this stock certificate have been
granted as restricted stock under a Restricted Share Agreement between the
registered holder of these shares of Common Stock and the Parent. The shares of
Common Stock represented by this stock certificate may not be sold, exchanged,
assigned, transferred, pledged, hypothecated or otherwise encumbered or disposed
of until the restrictions set forth in the Restricted Share Agreement between
the registered holder of these shares of Common Stock and the Parent shall have
lapsed.

As soon as administratively practicable after the end of the Restriction Period,
the Parent shall deliver to the Executive or his or her personal representative,
in book-entry or certificate form, the formerly Restricted Shares that do not
bear any restrictive legend making reference to this Agreement. Such shares of
Common Stock shall be free of restrictions, except for any restrictions required
under Federal securities laws.

10. Registration. As of the Grant Date, the Parent shall, at its expense, cause
issuance of the Restricted Shares to be registered under the Securities Act of
1933, as amended, pursuant to a registration statement on Form S-8 (or other
appropriate form) and registered or qualified under applicable state law, to be
freely resold subject to any limitations imposed by applicable law. The Parent
shall thereafter maintain the

 



--------------------------------------------------------------------------------

effectiveness of such registration and qualification for so long as the
Executive holds the Restricted Shares (or any portion thereof) or any of the
shares of Common Stock that were previously Restricted Shares, or until such
earlier date as such Restricted Shares and shares of Common Stock, as
applicable, may otherwise be freely sold under applicable law.

11. Miscellaneous. The Parent shall not be required (a) to transfer on its books
any Restricted Shares which shall have been sold or transferred in violation of
any of the provisions set forth in this Agreement, or (b) to treat as owner of
such shares or to accord the right to vote as such owner or to pay dividends to
any transferee to whom such shares shall have been so transferred. This
Agreement shall not be construed so as to grant the Executive any right to
remain in the employ of the Parent. This Agreement may be executed in
counterparts, which together shall constitute one and the same original. This
Agreement shall be governed by and construed in accordance with the laws of the
Commonwealth of Virginia without regard to its conflict of laws principles. This
Agreement shall bind and inure to the benefit of the Parent, its successors and
assigns, and the Executive and his or her personal representatives and assigns.
This Agreement may be amended or modified at any time by an instrument in
writing signed by the parties hereto.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Parent has caused
these presents to be executed in its name on its behalf, all as of the day and
year first above written.

 

By   /s/ John Adams Kanas Name:   John Adams Kanas

 

CAPITAL ONE FINANCIAL CORPORATION By   /s/ Richard D. Fairbank Name:   Richard
D. Fairbank Title:   Chairman, Chief Executive Officer and President



--------------------------------------------------------------------------------

Annex A

“Banking Business” shall mean the consumer, commercial and other banking
business of the Parent or any affiliated company conducted in the United States,
including any such business that is acquired by the Parent or an affiliated
company after the Effective Date; provided that the Banking Business does not
include any Non-Banking Business (as defined below), except that the Banking
Business may conduct the same types of businesses as those conducted by a
Non-Banking Business or offer the same types of products as those offered by a
Non-Banking Business until such time as the Parent, in its discretion after
consultation with the Executive, determines to consolidate such business or
product of the Banking Business with any business conducted by the Parent or an
affiliated company outside of the Banking Business. The term “Non-Banking
Business” means any of the following businesses which may be conducted by the
Parent or any affiliated company: automobile lending business, credit card
business, home mortgage lending business, home equity business, insurance
brokerage business, direct small business lending business or installment loan
business.

“Cause” shall mean:

(i) the continued failure of the Executive to perform substantially the
Executive’s duties with the Parent or one of its affiliates (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the Executive by the
Board of Directors of the Parent (the “Board”) or the Chief Executive Officer of
the Parent which specifically identifies the manner in which the Board or Chief
Executive Officer believes that the Executive has not substantially performed
the Executive’s duties; or

(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Parent; or

(iii) conviction of a felony or guilty or nolo contendere plea by the Executive
with respect thereto.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Parent. Any act,
or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Parent or based upon the advice of counsel for the
Parent shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Parent. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than two-thirds of the entire
membership of the Board at a meeting of the Board called and held for such
purpose (after reasonable notice is provided to the Executive and the Executive
is given an opportunity, together with counsel, to be heard before the Board),
finding that, in the good faith opinion of the Board, the Executive is guilty of
the conduct described in subparagraph (i) or (ii) above, and specifying the
particulars thereof in detail.

“Good Reason” shall mean in the absence of a written consent of the Executive:

(i) the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position as President of the Parent’s Banking Business
reporting directly to the Chief Executive Officer of the Parent (including
status, offices, titles, authority and reporting requirements), or any other
action by the Parent which, in the Executive’s reasonable judgment, results in a
diminution in his position or the authority, duties or responsibilities
associated therewith, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Parent
promptly after receipt of notice thereof given by the Executive;

(ii) any failure by the Parent to provide the Executive with (A) retirement and
welfare benefits and perquisites (other than business transportation
perquisites) equivalent to and on the same basis as such benefits plans and
perquisites are generally provided or made available to similarly situated
executives of



--------------------------------------------------------------------------------

the Parent, and (B) business transportation perquisites on the same level and
basis as such perquisites were provided to the Executive by North Fork
immediately prior to the Effective Date, other than an isolated, insubstantial
and inadvertent failure not occurring in bad faith and which is remedied by the
Parent promptly after receipt of notice thereof given by the Executive;

(iii) any requirement by the Parent that the Executive’s services be rendered
primarily at a location or locations more than 50 miles from Melville, New York;
or

(iv) any purported termination by the Parent of the Executive’s employment
otherwise than as expressly permitted by this Agreement.

Annex B

 

1. Restrictions on the Disclosure of Confidential Information.

Both during the Executive’s employment with the Parent and at all times
thereafter, the Executive will not use for his own benefit or for the benefit of
others, or divulge to others, in any manner whatsoever, any of the Parent’s
confidential and proprietary information or trade secrets (“Confidential
Information”), except as expressly authorized by the Parent during the
Executive’s employment and in connection with the ordinary course of his
employment, and except as may be required by law or legal process. In the event
the Executive is requested by subpoena, court order, investigative demand,
search warrant or other legal process to disclose the Confidential Information
of the Parent, the Executive will immediately notify the Parent of such request
and will not disclose any Confidential Information unless and until the Parent
has expressly authorized the Executive to do so in writing or has had a full
opportunity to object to such a request and to litigate the matter.

 

2 U.S. and International Covenant Not to Compete.

a. Acknowledgments. The Executive acknowledges that the Confidential Information
that he received from the Parent is special and unique, and that the receipt of
it by him is of benefit and value to him and that it is necessary to the
performance of his duties and responsibilities. The Executive acknowledges
receipt of Confidential Information relating to the Parent in conjunction with
the execution of this Agreement. The Executive acknowledges that he is being
given Confidential Information expressly in consideration for his agreement to
be bound by, among other things, the Non-Competition Covenant set forth in
Paragraph 2(f) of this Annex B. The Executive acknowledges that the Parent
maintains the secrecy of its Confidential Information and takes steps to protect
it. The Executive acknowledges that the Parent is engaged in the Competitive
Businesses in the geographical areas as set forth in Exhibit A, that the Parent
engages in active and substantial competition with all persons and entities
engaged in the Competitive Businesses in the geographical areas as set forth in
Exhibit A, and is exploring new business opportunities within and outside of the
United States and may engage in additional Competitive Businesses within and
outside of the United States. The Executive acknowledges and agrees that because
of his senior position at the Parent and his broad exposure to the Parent’s
Confidential Information, he will be deemed to have performed services, and will
have access to and be exposed to Confidential Information directly concerning
all Competitive Businesses of the Parent in all of the designated geographical
areas as set forth in Exhibit A.

b. Definition of Competitive Business. For the purposes of this Agreement,
“Competitive Business” means a line of business defined in Exhibit A in the
geographical areas specified for such line of business as set forth in Exhibit
A, including without limitation all competitive non-clerical activities and
services that support the Competitive Business such as management, operational,
analytical, brand management, marketing, infrastructure, information technology,
human resources, treasury, accounting, financial and other staff, support and
administrative services and activities, and third-party consulting, credit
scoring, account acquisition, account management, collection, recovery and
processing services and activities.

 



--------------------------------------------------------------------------------

c. Definition of Non-Competition Covenant. For the purposes of this Annex B, the
“Non-Competition Covenant” means the terms and promises set forth in Paragraph
2(f).

d. Definition of Non-Competition Period. For the purposes of this Annex B,
“Non-Competition Period” means the five (5) year period beginning on the
Termination Date and ending five (5) years after his Termination Date.

e. Definition of Termination Date. For the purposes of this Annex B,
“Termination Date” means the date on which the Executive’s employment with the
Parent ends, whether voluntarily or involuntarily, by resignation, discharge,
layoff or any other reason.

f. Non-Competition Covenant. In order to protect the Parent’s legitimate
domestic and international business interests, the Executive agrees that, during
the Non-Competition Period, he shall not engage in a Competitive Business
(whether as a director, stockholder, investor, member, partner, principal,
proprietor, agent, consultant, officer, employee or otherwise) that would
directly concern that Competitive Business, if he performed services directly
concerning that Competitive Business for the Parent, or had access or exposure
to Confidential Information directly concerning that Competitive Business, at
any time during the two (2) year period before the Termination Date. The
restrictions of the Non-Competition Covenant apply throughout the geographical
areas specified for a Competitive Business as set forth in Exhibit A regardless
of the location from which the Executive performed these services for the Parent
or from which the Executive received this Confidential Information from the
Parent. The above notwithstanding, ownership for investment purposes of not more
than five percent (5%) of the total outstanding equity securities of a
publicly-traded Parent engaged in a Competitive Business does not constitute a
breach of the Non-Competition Covenant.

 

3. No Solicitation of Employees.

For a period of five (5) years following the Termination Date, the Executive
shall not, directly or indirectly, on his own behalf or on behalf of any other
person, corporation, partnership, firm, financial institution or other business
entity, solicit or induce any employee of the Parent, or any individual employed
by the Parent during the prior six (6) month period, to leave or cease their
employment relationship with the Parent, for any reason whatsoever, or hire or
otherwise engage such current or former employees of the Parent. This includes,
but is not limited to:

a. identifying to any person or entity any such individual employed by the
Parent who has knowledge concerning the Parent’s strategy, operations, processes
or other Confidential Information;

b. communicating to any person or entity about the quantity of work, quality of
work, skills or knowledge, or personal characteristics of any such individual
employed by the Parent;

c. soliciting or hiring any such individual employed by the Parent through third
parties, such as recruiters or other persons not a party to this Agreement,
including any corporation, partnership, firm, financial institution or other
business entity;

d. inducing any such individual employed by the Parent to resign employment with
the express or implied promise of employment following the employee’s
resignation; and

e. financing or obtaining financing for a third-party entity, not a party to
this Agreement, for the purpose, in whole or part, of soliciting or hiring any
such individual employed by the Parent.

 

4. Reasonableness.

The Executive acknowledges that the restrictions set forth in this Annex B are
necessary to prevent the use and disclosure of the Confidential Information and
to otherwise protect the legitimate business interests of the Parent. The
Executive further acknowledges that all of the restrictions in this Annex B are
reasonable in all respects, including duration, territory and scope of activity.
The Executive



--------------------------------------------------------------------------------

agrees that the existence of any claim or cause of action by the Executive
against the Parent, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Parent of the covenants and
restrictions set forth in this Annex B. The Executive agrees that, in the event
his employment with the Parent terminates for any reason, he will be able to
earn a livelihood without violating this Annex B, including without limitation
the Non-Competition Covenant contained in Paragraph 2(f) above.

 

5. Irreparable Harm; Injunctive Relief.

The Executive acknowledges that his violation of any provision of this Annex B
will cause immediate, substantial and irreparable harm to the Parent which
cannot be adequately redressed by monetary damages alone. In the event of his
violation or threatened violation of any provision of this Annex B, the
Executive agrees that the Parent, without limiting any other legal or equitable
remedies available to it, shall be entitled to equitable relief, including
without limitation temporary, preliminary and permanent injunctive relief and
specific performance, from any court of competent jurisdiction. The
Non-Competition Period shall be tolled on a day-for-day basis for each day
during which the Executive participates in any activity in violation of the
Non-Competition Covenant so that he is restricted from engaging in the
activities prohibited by the Non-Competition Covenant for the full five (5) year
time period.

 

6. Severability.

If any provision of this Annex B is held to be illegal, invalid, or
unenforceable, or is found to be against public policy for any reason, such
provision shall be fully severable and this Annex B shall be construed and
enforced as if such illegal, invalid, or unenforceable provision had never been
part of this Annex B, and the remaining provisions of this Annex B shall remain
in full force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision, or by its severance from this Annex B.

 

7. Court’s Right to Modify Restriction.

The parties have attempted to limit the Executive’s right to compete only to the
extent necessary to protect the Parent’s legitimate business interests. It is
the intent of the parties that the provisions of this Annex B be enforced to the
fullest extent permissible under applicable law. The parties agree that if a
court of competent jurisdiction adjudges any provision of this Annex B to be
void, invalid or unenforceable, including without limitation the Non-Competition
Covenant contained in Paragraph 2(f) above, such court shall modify such
provision so that it is enforceable to the fullest extent permitted by
applicable law.

Exhibit A

Competitive Businesses

 

    

Geographical

Area(s)

 

Business and Definition

Competitive Business

No. 1

 

United States

United Kingdom

Canada

 

Credit Card Business:

 

The business of acquiring and/or managing (including without limitation
collection and recovery activities) unsecured and secured credit card accounts,
including but not limited to those accounts partially or wholly secured by any
deposits or other collateral and those accounts, whether active or inactive,
that are partially or wholly delinquent or charged off.



--------------------------------------------------------------------------------

Competitive Business

No. 2

  United States   

Auto Lending Business:

 

The business of acquiring and/or managing (including without limitation
collection and recovery activities) auto loan receivables and/or accounts,
whether originated directly with consumers or indirectly through automobile
dealers or others, including but not limited to those receivables and/or
accounts that are partially or wholly delinquent or charged off. This includes
both new originations and the refinancing of existing loans.

Competitive Business

No. 3

  States within the United States in which the Parent operates branch bank
operations as of the Termination Date   

Branch Banking Business:

 

The business of acquiring and/or managing (whether by use of direct mail, the
branch, telemarketing, the Internet or any other channel) all commercial and
consumer banking products, including but not limited to CDs – jumbo or
traditional, money market accounts, high yield savings accounts, and IRAs,
whether originated directly with consumers or indirectly through other lending
institutions.

Competitive Business

No. 4

  United States   

Home Equity and Mortgage Lending Business:

 

The business of acquiring and/or managing (whether by use of direct mail, the
Internet or any other channel and including without limitation collection and
recovery activities) of home equity and mortgage loan receivables and/or
accounts and/or home equity lines of credit, whether originated directly with
consumers or indirectly through other lending institutions, including but not
limited to those receivables and/or accounts that are partially or wholly
delinquent or charged off. This includes new originations and the sale,
servicing and refinancing of existing loans.